DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on June 30, 2022 for the patent application 16/885,735 originally filed on May 28, 2020. Claims 1, 8, 9, 11, 19, and 20 are amended. Claims 7, 17, and 18 are canceled. Claims 1-6, 8-16, and 19-21 remain pending. The first office action of April 15, 2022 is fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant’s amendments to the claims are sufficient to overcome the outstanding 35 USC 103 rejections of record. However, new rejections under 35 USC 103 are applied in this office action, as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2014/0248587), in view of Ford (US 2009/0217565), and in further view of Squire et al. (hereinafter “Squire,” US 2016/0298930).
Regarding claim 1, Gordon discloses a firearm training system for selectively generating images onto external target elements (Gordon [0038], “selecting one of those multiple images and projecting an IR light image of the selected one of those images to reproduce on the target”), comprising: 
	one or more specified target elements each having impact surfaces at least partially coated with a photochromic or thermochromic substance (Gordon [0058], “Target 3 can be simply reflective an present a projected illumination or can have a paint or other coating--e.g. reflective coating or coating that results in an image resembling the required target object e.g. soldier, vehicle, animal etc when illuminated by IR light from immediately in front of the target”);
one or more portable devices selectively mounted with respect to selected ones of the external target elements (see Gordon Fig. 1, showing a target support mechanism supporting a target), each comprising: 
a housing accommodating and configured for optical projection of non-visible light from one or more laser sources (see Gordon Fig. 1 and [0063], “a local IR light projector 21 relative to the target 3. Here, the IR light projector includes an IR light source 23 (see FIG. 2) and a projecting lens 25. IR light projector 21 is able to project IR light locally onto target 3 so as to illuminate target 3 with substantially only IR light that excludes substantially any projected light that may be visible to a human naked eye.”)
…
a device controller configured to direct a projection of light from one or more of the one or more laser sources, … , according to a programmed target stimulus arrangement (see Gordon Fig. 5 and [0070], “the target support mechanisms T1-T9 include a two way communication system to receive IR light activation control signals from a range control circuit 39”),
wherein the at least partially coated impact surfaces of the one or more specified target elements are configured to react with the projected light to display the programmed target stimulus (Gordon [0065], “When a trainee marksman wears night vision goggles or uses other night vision imaging equipment to view the range, the target 3 will be invisible even if subjected to low levels of ambient light that occurs during night time. It is only when the IR light projector 21 is activated to project IR light by operation of the IR activator circuit 27 that target 3 becomes visible through the night vision imaging equipment.”).
Gordon does not explicitly teach one or more diffractive optical elements.
However, Ford discloses one or more diffractive optical elements (Ford [0036-0037], “a diffuser may be used in conjunction with the laser 14 to generate a cone angle. Rather than using a telescope to change the natural divergence of the generated beam, a diffuser may be designed and used to generate a cone of light of the desired angle… a Holographic Optical Element (HOE) diffuser is preferable… HOEs are designed and used to shape light to precise shapes and patterns as they provide a low cost and optically efficient means to make complex projection patterns. In particular, both binary and diffractive optics, which are closely related, are included here.”; also Ford [0041], “multiple beams could be generated with multiple lasers, or with discrete optics or HOE, diffractive or binary optics to generate multiple beams from a single input beam (single laser).”).
Ford is analogous to Gordon, as both are drawn to the art of light projection. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Gordon, to include one or more diffractive optical elements, as taught by Ford, so the projected light may be shaped into desired patterns (Ford [0046]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Gordon in view of Ford does not teach one or more audio outputs, … and a device controller configured to direct audible signals from the one or more audio outputs.
However, Squire discloses one or more audio outputs, … and a device controller configured to direct audible signals from the one or more audio outputs (Squire [0081], “The target practice system 10 initiates the start of the shooting sequence and generates a sound using a buzzer or speaker”).
Squire is analogous to Gordon in view of Ford, as both are drawn to the art of target shooting. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Gordon in view of Ford, to include one or more audio outputs, … and a device controller configured to direct audible signals from the one or more audio outputs, as taught by Squire, since it combines prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2, Gordon in view of Ford and Squire discloses: a master controller communicatively linked to the one or more portable devices, and configured to transmit the programmed target stimulus arrangement thereto (Gordon [0061], “The electronic processing circuitry 15 typically includes a radio transmitter device (not shown) that radios a hit signal back to a range controller to inform the range controller of hits on the target”).
Regarding claim 3, Gordon in view of Ford and Squire discloses that: the one or more portable devices comprise a plurality of portable devices in a defined array, each of the plurality of portable devices identified as a component of the programmed target stimulus arrangement and configured to direct the projection of light accordingly (Gordon Fig. 6 and [0071], “there are a number of target support mechanisms 1 placed at discreet locations in the range area… a range controller person can selectively cause illumination of individual ones of the target support mechanisms 11.”).
Regarding claim 4, Gordon in view of Ford and Squire discloses that: the master controller is configured to selectively link to one or more of a plurality of portable devices associated with a defined target area, and to further selectively transmit the programmed target stimulus arrangement to the linked portable devices (Gordon Fig. 6 and [0071], “there are a number of target support mechanisms 1 placed at discreet locations in the range area… a range controller person can selectively cause illumination of individual ones of the target support mechanisms 11.”).
Regarding claim 5, Gordon in view of Ford and Squire discloses that: the master controller is configured, responsive to user selection of a target projection setting having one or more required projection components, to link to one or more available portable devices of the plurality of portable devices in association with the target projection setting (Gordon Fig. 6 and [0071], “there are a number of target support mechanisms 1 placed at discreet locations in the range area… a range controller person can selectively cause illumination of individual ones of the target support mechanisms 11.”).
Regarding claim 6, Gordon in view of Ford and Squire discloses that: the master controller is configured to identify one or more available portable devices of the plurality of portable devices, and to further select one or more of the available portable devices based at least in part on required projection components of the programmed target stimulus arrangement (Gordon Fig. 6 and [0071], “Trainee marksmen 47 are provided with either normal night vision and thermal imaging goggles, binoculars, monoculars, and/or weapon sights or modified image intensifying night vision goggles, infrared binoculars, monoculars, and/or weapon sights. Under such conditions, the general background of the range will be invisible as the trainee marksmen 47 will be able to see only via the night vision imaging equipment. In such cases, a range controller person can selectively cause illumination of individual ones of the target support mechanisms 11.”).

Claims 8-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Ford and Squire, and in further view of Beine et al. (hereinafter “Beine,” US 2016/0138895).
Regarding claim 8, and substantially similar limitations in claim 11, Gordon in view of Ford and Squire does not teach every limitation of: one or more sensors each having a microphone and an accelerometer and communicatively linked to the master controller, wherein the master controller is configured to determine user performance at least partially by correlating audio outputs and optically projected light according to the programmed target stimulus arrangement with at least one of audio inputs or accelerometer inputs corresponding to a particular firearm.
Squire does teach wherein the master controller is configured to determine user performance at least partially by correlating audio outputs and optically projected light according to the programmed target stimulus arrangement with hits on the target (Squire [0081], “The target practice system 10 initiates the start of the shooting sequence and generates a sound using a buzzer or speaker. The target practice system 10 can also project/display a start command or utilize the projection of the target as the start time. For instance, the target practice system 10 can display a “blank” target area. To start the sequence, the target practice system displays the actual target, and the user knows that the time tracking starts the moment the target is displayed. The target practice system 10 remembers the exact start time, and begins to track the subsequent elapsed time. The target practice system 10 begins to take individual pictures multiple times per second, to detect if a hole from a shot appears and time-stamps each picture. The user then makes the shot(s), while the target practice system 10 has been taking individual pictures (multiple per second) and applying shot detection. If a projectile hole appears, the target practice system 10 checks the time-stamp of the picture and determines the amount of time elapsed since the shooting sequence was initiated, which is the amount of time for the shot,” obvious combination with Gordon since it combines prior art elements according to known methods to yield predictable results). However, Gordon in view of Ford and Squire does not teach one or more sensors each having a microphone and an accelerometer and communicatively linked to the master controller… with at least one of audio inputs or accelerometer inputs corresponding to a particular firearm.
However, Beine discloses one or more sensors each having a microphone and an accelerometer and communicatively linked to the master controller… with at least one of audio inputs or accelerometer inputs corresponding to a particular firearm (Beine [0039], “Response detection methods may include one or more sensors 26 near or attached to target(s) for recording strikes on the target(s). The controller 16 may be adapted to vary target selection, timing, and output based on target strike detections. Result information from various sensor techniques may be received by the system 10, merged with one or more program parameters selected and reported, which may include digital displays, number and location of projectile target strikes, and timing data related to shooter response for multiple programs.”; also Beine [0051-0052], “a two or three axis accelerometer may be used to detect the target acceleration caused by a projectile strike… one or more of the sensors 26 associated with the target 28 may comprise a sonic sensor 60, as shown in FIG. 4. The sonic sensor may comprise a microphone”).
Beine is analogous to Gordon in view of Ford and Squire, as both are drawn to the art of firearms training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Gordon in view of Ford and Squire, to include one or more sensors each having a microphone and an accelerometer and communicatively linked to the master controller… with at least one of audio inputs or accelerometer inputs corresponding to a particular firearm, as taught by Beine, in order to provide hit detection of targets (Beine Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 9, and substantially similar limitations in claim 19, Gordon in view of Ford and Beine does not teach the master controller is configured to dynamically modify the programmed target stimulus arrangement upon comparing the determined user performance with one or more target parameters associated with the user performance.
However, Squire discloses the master controller is configured to dynamically modify the programmed target stimulus arrangement upon comparing the determined user performance with one or more target parameters associated with the user performance (Squire [0081], “The target practice system 10 initiates the start of the shooting sequence and generates a sound using a buzzer or speaker. The target practice system 10 can also project/display a start command or utilize the projection of the target as the start time. For instance, the target practice system 10 can display a “blank” target area. To start the sequence, the target practice system displays the actual target, and the user knows that the time tracking starts the moment the target is displayed. The target practice system 10 remembers the exact start time, and begins to track the subsequent elapsed time. The target practice system 10 begins to take individual pictures multiple times per second, to detect if a hole from a shot appears and time-stamps each picture. The user then makes the shot(s), while the target practice system 10 has been taking individual pictures (multiple per second) and applying shot detection. If a projectile hole appears, the target practice system 10 checks the time-stamp of the picture and determines the amount of time elapsed since the shooting sequence was initiated, which is the amount of time for the shot”).
Squire is analogous to Gordon in view of Ford and Beine, as both are drawn to the art of target shooting. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Gordon in view of Ford and Beine, to include the master controller is configured to dynamically modify the programmed target stimulus arrangement upon comparing the determined user performance with one or more target parameters associated with the user performance, as taught by Squire, since it combines prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 10, and substantially similar limitations in claim 20, Gordon in view of Ford, Squire, and Beine discloses that: the master controller comprises a user interface configured to display indicia corresponding to the determined user performance, and further configured to enable user selection of one or more modifications to the programmed target stimulus arrangement based on the determined user performance (Gordon [0071], “a range controller person can selectively cause illumination of individual ones of the target support mechanisms 11. In this way, the trainee marksman 47 will have a more realistic surprise appearance of an offensive target than with known systems. In some cases, the image displayed on target 3 may be an aggressive offensive target image, or a passive target image of a woman or child or the like,” the range controller person can control the difficulty of the training scenario).
Regarding claim 12, Gordon in view of Ford, Squire, and Beine discloses transmitting the target stimulus arrangement from a master controller to the one or more portable devices via a communications network (Gordon [0061], “The electronic processing circuitry 15 typically includes a radio transmitter device (not shown) that radios a hit signal back to a range controller to inform the range controller of hits on the target”).
Regarding claim 13, Gordon in view of Ford, Squire, and Beine discloses that the one or more portable devices comprise a plurality of portable devices in a defined array, the method further comprising: directing the projection of light by each of the plurality of portable devices as an identified component of the transmitted target stimulus arrangement (Gordon Fig. 6 and [0071], “there are a number of target support mechanisms 1 placed at discreet locations in the range area… a range controller person can selectively cause illumination of individual ones of the target support mechanisms 11.”).
Regarding claim 14, Gordon in view of Ford, Squire, and Beine discloses that: enabling user selection of one or more of a plurality of available portable devices associated with a defined target area; and transmitting the target stimulus arrangement to the selected portable devices (Gordon Fig. 6 and [0071], “there are a number of target support mechanisms 1 placed at discreet locations in the range area… a range controller person can selectively cause illumination of individual ones of the target support mechanisms 11.”).
Regarding claim 15, Gordon in view of Ford, Squire, and Beine discloses, responsive to user selection of a target projection setting having one or more required projection components, to link to one or more available portable devices in association with the target projection setting (Gordon Fig. 6 and [0071], “there are a number of target support mechanisms 1 placed at discreet locations in the range area… a range controller person can selectively cause illumination of individual ones of the target support mechanisms 11.”).
Regarding claim 16, Gordon in view of Ford, Squire, and Beine discloses: identifying one or more available portable devices of the plurality of portable devices, and selecting one or more of the one or more available portable devices based at least in part on required projection components of the target stimulus arrangement (Gordon Fig. 6 and [0071], “Trainee marksmen 47 are provided with either normal night vision and thermal imaging goggles, binoculars, monoculars, and/or weapon sights or modified image intensifying night vision goggles, infrared binoculars, monoculars, and/or weapon sights. Under such conditions, the general background of the range will be invisible as the trainee marksmen 47 will be able to see only via the night vision imaging equipment. In such cases, a range controller person can selectively cause illumination of individual ones of the target support mechanisms 11.”).
Regarding claim 21, Gordon in view of Ford, Squire, and Beine discloses: reacting the projection of light from one or more of the one or more laser sources with one or more of the external target elements to generate an object according to the determined target stimulus arrangement (Gordon Abstract, “The range may have at least one target support mechanism for supporting a target and an infrared (IR) light projector associated locally with the base for projecting an IR light locally onto the target to illuminate the target with substantially IR images.”).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aronson (US 3,889,396) Direct fire weapons simulator
Yach et al. (US 2014/0134574) Laser target practice system, method and apparatus
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715                     

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715